Exhibit 10.2
 
 
CUMULUS MEDIA INC.
 
WARRANT AGREEMENT
 
Dated As Of June 29, 2009
Warrants To Purchase 1,250,000
Shares Of Class A Common Stock
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page   1.   ISSUANCE OF WARRANTS.   2 2.   FORM,
EXECUTION AND TRANSFER OF WARRANT CERTIFICATES.   2     2.1  
Form of Warrant Certificates.
  2     2.2  
Execution of Warrant Certificates; Registration Books
  2     2.3  
Transfer, Split Up, Combination and Exchange of Warrant Certificates; Lost or
Stolen Warrant Certificates
  3 3.   EXERCISE OF WARRANTS; PAYMENT OF PURCHASE PRICE   4     3.1  
Exercise of Warrants
  4     3.2  
Issuance of Common Stock
  5     3.3  
Unexercised Warrants
  5     3.4  
Cancellation and Destruction of Warrant Certificates
  6     3.5  
Expiration
  6     3.6  
Fractional Shares
  6 4.   AGREEMENTS OF THE COMPANY   6     4.1  
Reservation of Common Stock
  6     4.2  
Common Stock To Be Duly Authorized and Issued, Fully Paid and Nonassessable etc.
  6     4.3  
Transfer Taxes
  7     4.4  
Common Stock Record Date
  7     4.5  
Rights in Respect of Common Stock
  7     4.6  
Right of Action
  8     4.7  
Form D
  8 5.   ANTI-DILUTION ADJUSTMENTS   8     5.1  
Mechanical Adjustments
  8     5.2  
Stock Dividends, Subdivisions and Combinations
  8     5.3  
Dividends and Distributions
  9     5.4  
Consolidation; Merger; Sale; Reclassification
  9     5.5  
Miscellaneous
  9     5.6  
Other Securities
  10     5.7  
Additional Agreement of the Company
  10     5.8  
Information Concerning Anti-Dilution Adjustments
  10

-i-



--------------------------------------------------------------------------------



 



                          Page 6.   REPRESENTATIONS AND WARRANTIES   11     6.1
 
Company Representations and Warranties
  11     6.2  
Representations and Warranties of the Dickey Family
  12     6.3  
Representations and Warranties of the Purchasers
  12 7.   TAG-ALONG RIGHTS   13 8.   REGISTRATION RIGHTS   15     8.1  
Shelf Registration
  15     8.2  
Registration Procedures
  15     8.3  
Indemnity and Contribution
  17     8.4  
Rule 144 Reporting
  19 9.   INTERPRETATION OF THIS AGREEMENT.   19     9.1  
Certain Defined Terms
  19     9.2  
Section Heading and Table of Contents and Construction
  23     9.3  
Directly or Indirectly
  24     9.4  
Governing Law
  24 10.   MISCELLANEOUS   24     10.1  
Amendment and Waiver
  25     10.2  
Entire Agreement
  25     10.3  
Successors and Assigns
  25     10.4  
Notices
  25     10.5  
Severability
  26     10.6  
Execution in Counterpart
  26     10.7  
Waiver of Jury Trial; Consent to Jurisdiction, Etc.
  26

         
Exhibit A
  —   Form of Joinder Agreement
 
       
Exhibit B
  —   Warrant Allocation
 
       
Attachment A
  —   Form of Warrant Certificate
 
       
Schedule 6.2(a)
  —   Dickey Family Shares

-ii-



--------------------------------------------------------------------------------



 



CUMULUS MEDIA INC.
Warrant Agreement
 
Warrants for Class A Common Stock
     This WARRANT AGREEMENT, dated as of June 29, 2009, is made among CUMULUS
MEDIA INC., a corporation incorporated under the laws of the State of Delaware
(together with its successors and assigns, the “Company"), each of the
Consenting Lenders (as defined below) that have signed a joinder agreement in
the form attached hereto as Exhibit A agreeing to be a party to this Agreement
(and together with each of their successors and assigns, individually a
“Purchaser” and together the “Purchasers") and certain of the shareholders of
the Company listed on the signature page hereto (the “Dickey Family").
Capitalized terms shall have the meaning specified in Section 9.1 hereof.
RECITALS
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
the Company has entered into Amendment No. 3 (the “Third Amendment"), to the
Credit Agreement, dated as of June 7, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement"), among the
Company, the several banks and other financial institutions parties thereto (the
“Lenders"), and Bank of America, N.A., a national banking organization organized
and existing under the laws of the United States as administrative agent for the
Lenders thereunder;
     WHEREAS, certain of the Lenders under the Credit Agreement have consented
to the Third Amendment (such consenting lenders, the “Consenting Lenders");
     WHEREAS, it is a condition precedent to entering into, or otherwise
consenting to, the Third Amendment by the Consenting Lenders that the Company
issue to the Consenting Lenders warrants exercisable into an aggregate of One
Million Two Hundred Fifty Thousand (1,250,000) shares of Class A Common Stock,
which warrants will be allocated ratably to the Consenting Lenders based on
Revolving Commitments (as defined in the Credit Agreement, and after giving
effect to the Third Amendment) and Term Loans (as defined in the Credit
Agreement, and after giving effect to the Third Amendment) of the Consenting
Lenders, as such allocation is more specifically set forth on Exhibit B of this
Agreement; and
     WHEREAS, the parties desire to set forth in this Agreement the terms and
provisions of the Warrants and the conditions to the issuance and sale of the
Warrants to the Purchasers;
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties to this Agreement hereby agree as follows:

 



--------------------------------------------------------------------------------



 



1. ISSUANCE OF WARRANTS.
     At the Closing and in connection with the execution of the Third Amendment,
the Company hereby agrees to issue and sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, for a purchase price of $1.00 and
other good and valuable consideration, all of which is deemed to have been
received by the Company upon execution and delivery of the Third Amendment,
warrants to purchase that number of shares of Class A Common Stock set forth
next to such Purchaser’s name on Exhibit B hereto for an initial exercise price
equal to the Initial Exercise Price per share (together with any warrants issued
in substitution or replacement therefor, the “Warrants"). The closing of the
transactions contemplated hereby (the “Closing”) shall take place simultaneously
with the execution of the Amendment at such place as the parties may agree. At
the Closing, the Company will deliver to each Purchaser Warrant Certificates
evidencing the Warrants purchased by such Purchaser.
2. FORM, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES.
2.1 Form of Warrant Certificates.
     The Warrant Certificates shall be in the forms set forth in Attachment A.
The Warrant Certificates may have such letters, numbers or other marks of
identification or designation as may be required to comply with any law or with
any rule or regulation of any governmental authority, stock exchange or
self-regulatory organization made pursuant thereto. Each Warrant Certificate
shall be dated the date of issuance thereof by the Company, either upon initial
issuance or upon transfer or exchange. Each Warrant Certificate shall represent
the right to purchase the number of shares of Class A Common Stock set forth in
such Warrant Certificate at a price per share of Class A Common Stock equal to
the Exercise Price; provided, that the number of shares of Class A Common Stock
issuable upon exercise of the Warrants and the Exercise Price thereof shall be
subject to adjustment as provided herein.
2.2 Execution of Warrant Certificates; Registration Books.
     (a) Execution of Warrant Certificates. The Warrant Certificates shall be
executed on behalf of the Company by an officer of the Company authorized by the
Board of Directors. In case the officer of the Company who shall have signed any
Warrant Certificate shall cease to be such an officer of the Company before
issuance and delivery by the Company of such Warrant Certificate, such Warrant
Certificate nevertheless may be issued and delivered with the same force and
effect as though the individual who signed such Warrant Certificate had not
ceased to be such an officer of the Company, and any Warrant Certificate may be
signed on behalf of the Company by any individual who, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Agreement any such individual was not such an officer.
     (b) Registration Books. The Company will keep or cause to be kept at its
office, maintained at the address of the Company referred to in Section 10.5
hereof or at such other office of the Company in the United States of America of
which the Company shall have given notice to each holder of Warrant
Certificates, books for

-2-



--------------------------------------------------------------------------------



 



registration and transfer of the Warrant Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the
Warrant Certificates, the registration number and date of each of the Warrant
Certificates and the Denomination thereof.
2.3 Transfer, Split Up, Combination and Exchange of Warrant Certificates; Lost
or Stolen Warrant Certificates.
     (a) Transfer, Split Up, etc.
     (i) Transfer. Subject to compliance with the Securities Act and any
applicable state securities laws, any Warrant Certificate, with or without other
Warrant Certificates, may be transferred to any Person for a Warrant Certificate
or Warrant Certificates in an aggregate like Denomination as the Warrant
Certificate or Warrant Certificates surrendered then entitled such registered
holder to purchase. Any registered holder desiring to transfer any Warrant
Certificate shall make such request in writing delivered to the Company, which
request shall include the identity of the transferee and the aggregate number of
Warrants to be transferred, and shall surrender the Warrant Certificate or
Warrant Certificates to be transferred at the office of the Company referred to
in Section 2.2 hereof, whereupon the Company shall deliver promptly to such
transferee a Warrant Certificate or Warrant Certificates, as the case may be, as
so requested, which Warrant Certificate or Warrant Certificates shall evidence,
collectively, the same aggregate number of Warrants as the Warrant Certificate
or Warrant Certificates so surrendered for transfer.
     (ii) Split Up, Combination, Exchange, etc. Any Warrant Certificate, with or
without other Warrant Certificates, may be split up, combined or exchanged for
another Warrant Certificate or Warrant Certificates, in an aggregate like
Denomination as the Warrant Certificate or Warrant Certificates surrendered then
entitle such registered holder to purchase. Any registered holder desiring to
split up, combine or exchange any Warrant Certificate shall make such request in
writing delivered to the Company, and shall surrender the Warrant Certificate or
Warrant Certificates to be split up, combined or exchanged at the office of the
Company referred to in Section 2.2 hereof, whereupon the Company shall deliver
promptly to such registered holder a Warrant Certificate or Warrant
Certificates, as the case may be, as so requested, which Warrant Certificate or
Warrant Certificates shall evidence, collectively, the same aggregate
Denomination as the Warrant Certificate or Warrant Certificates so surrendered
for split-up, combination or exchange.
     (b) Loss, Theft, etc. Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of, and the loss, theft, destruction or
mutilation of, any Warrant Certificate (which evidence shall be, in the case of
a Purchaser, notice from such Purchaser of such ownership (or of ownership by
such Purchaser’s nominee) and such loss, theft, destruction or mutilation), and:

-3-



--------------------------------------------------------------------------------



 



     (i) in the case of loss, theft or destruction, an affidavit of loss,
together with indemnity reasonably satisfactory to the Company; provided,
however, that if the holder of such Warrant Certificate is a Purchaser, or a
nominee of such Purchaser, such Purchaser’s own unsecured agreement of indemnity
together with its affidavit of loss, shall be deemed to be satisfactory; or
     (ii) in the case of mutilation, upon surrender and cancellation thereof;
the Company at its own expense will execute and deliver, in lieu thereof, a new
Warrant Certificate, dated the date of such lost, stolen, destroyed or mutilated
Warrant Certificate and of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Warrant Certificate and evidencing the same Denomination as the
Warrant Certificate so lost, stolen, destroyed or mutilated.
3. EXERCISE OF WARRANTS; PAYMENT OF PURCHASE PRICE.
3.1 Exercise of Warrants.
     (a) Manner of Exercise. At any time and from time to time prior to the
Expiration Date, the holder of any Warrant Certificate may exercise the Warrant
evidenced thereby, in whole or in any part, by surrender of such Warrant
Certificate, with an election to purchase (a form of which is attached to each
Warrant Certificate) attached thereto duly executed, to the Company at its
office referred to in Section 2.2 hereof, together with payment of the Exercise
Price for each share of Common Stock with respect to which the Warrants are then
being exercised. Such Exercise Price shall be payable either:
     (i) in cash pursuant to Section 3.1(b) hereof;
     (ii) by cashless exercise by delivery of Warrant Certificates pursuant to
Section 3.1(c) hereof; or
     (iii) or any combination of the above.
     (b) Payment in Cash. Upon exercise of any Warrants, the holder of a Warrant
Certificate may pay the Exercise Price in cash or by certified or official bank
check payable to the order of the Company or by wire transfer of immediately
available funds to the account of the Company.
     (c) Cashless Exercise. In the event that any holder of Warrant Certificates
delivers such Warrant Certificates to the Company and notifies the Company in
writing that such holder intends to exercise all, or any portion of, the
Warrants represented by such Warrant Certificates to satisfy its obligation to
pay the Exercise Price in respect thereof by virtue of the provisions of this
Section 3.1(c), such holder shall become entitled to receive, instead of the
number of shares of Class A Common Stock such holder would have received had the
Exercise Price been paid pursuant to Section 3.1(b), a number of shares of
Class A Common Stock in respect of the exercise of such Warrants equal to the
product of:

-4-



--------------------------------------------------------------------------------



 



     (i) the number of shares of Class A Common Stock issuable upon such
exercise of such Warrant Certificate (or, if only a portion of such Warrant
Certificate is being exercised, issuable upon the exercise of such portion);
multiplied by
     (ii) the quotient of:
     (A) the difference of:
     (I) the Market Price per share of Common Stock at the time of such
exercise; minus
     (II) the Exercise Price per share of Class A Common Stock at the time of
such exercise;
     divided by
     (B) the Market Price per share of Common Stock at the time of such
exercise.
     (d) Fractional Shares. The Company may, in accordance with Section 3.6, pay
the exercising holder cash in lieu of issuing a fractional share in connection
with an exercise of Warrants; provided that if it does not issue a fractional
share in such circumstances, it will make such cash payment.
3.2 Issuance of Common Stock.
     Upon timely receipt of a Warrant Certificate, with the form of election to
purchase duly executed, accompanied by payment of the Exercise Price for each of
the shares of the Common Stock to be purchased in the manner provided in
Section 3.1(a) hereof and an amount equal to any applicable transfer tax (if not
payable by the Company as provided in Section 4.3 hereof), the Company shall
thereupon promptly cause certificates representing the number of whole shares of
Class A Common Stock then being purchased to be delivered to or upon the order
of the registered holder of such Warrant Certificate, registered in such name or
names as may be designated by such holder, and, promptly after such receipt
deliver the cash, if any, to be paid in lieu of fractional shares pursuant to
Section 3.6 hereof to or upon the order of the registered holder of such Warrant
Certificate.
3.3 Unexercised Warrants.
     In case the registered holder of any Warrant Certificate shall exercise
less than all the Warrants evidenced thereby, a new Warrant Certificate
evidencing Warrants equal in number to the number of Warrants remaining
unexercised shall be issued by the Company to the registered holder of such
Warrant Certificate or to its duly authorized assigns.

-5-



--------------------------------------------------------------------------------



 



     3.4 Cancellation and Destruction of Warrant Certificates.
     All Warrant Certificates surrendered to the Company for the purpose of
exercise, exchange, substitution or transfer shall be cancelled by it, and no
Warrant Certificates shall be issued in lieu thereof except as expressly
permitted by any of the provisions of this Agreement. The Company shall cancel
and retire any other Warrant Certificates purchased or acquired by the Company
otherwise than upon the exercise thereof.
     3.5 Expiration.
     All Warrants that have not been exercised or purchased in accordance with
the provisions of this Agreement shall expire and all rights of holders of such
Warrants shall terminate and cease on the Expiration Date.
     3.6 Fractional Shares.
     The Company shall not be required to issue fractional shares of Class A
Common Stock upon the exercise of any Warrant. If fractional shares are not
issued upon the exercise of any Warrant, there shall be paid to the holder
thereof, in lieu of any fractional share of Class A Common Stock resulting
therefrom, an amount of cash equal to the product of:
     (a) the fractional amount of such share of Class A Common Stock; times
     (b) the Market Price, as determined on the trading day immediately prior to
the date of exercise of such Warrant.
4. AGREEMENTS OF THE COMPANY.
     4.1 Reservation of Common Stock.
     The Company covenants and agrees that it will at all times cause to be
reserved and kept available out of its authorized and unissued shares of Class A
Common Stock such number of shares of Class A Common Stock as will be sufficient
to permit the exercise in full of all Warrants issued hereunder into Class A
Common Stock and the exercise of all other Rights exercisable or convertible
into Class A Common Stock.
     4.2 Common Stock To Be Duly Authorized and Issued, Fully Paid and
Nonassessable etc.
     The Company covenants and agrees that it will take all such action as may
be necessary to ensure that all shares of Class A Common Stock delivered upon
the exercise of any Warrant and the payment of the Exercise Price pursuant to
Section 3.1 hereof (in each case, at the time of delivery of the certificates
representing such shares of Class A Common Stock), shall be duly and validly
authorized and issued and fully paid and nonassessable, free of any preemptive
rights in favor of any Person in respect of such issuance and free of any Lien
created by, or arising out of actions of, the Company, any Subsidiary or any
Affiliate of the Company (other than such rights and Liens, if any, arising out
of the provisions of this Agreement).

-6-



--------------------------------------------------------------------------------



 



     4.3 Transfer Taxes.
     The Company covenants and agrees that it will pay when due and payable any
and all federal and state transfer taxes and charges that may be payable in
respect of the initial issuance or delivery of:
     (a) each Warrant Certificate;
     (b) each Warrant Certificate issued in exchange for any other Warrant
Certificate pursuant to the terms of this Agreement; and
     (c) each share of Class A Common Stock issued upon the exercise of any
Warrant.
     The Company shall not, however, be required to:
     (i) pay any transfer tax that may be payable in respect of the transfer or
delivery of Warrant Certificates in a name other than that of the registered
holder of the Warrant Certificate surrendered for exercise, conversion, transfer
or exchange (any such tax being payable by the holder of such certificate at the
time of surrender); or
     (ii) issue or deliver any such certificates referred to in the foregoing
clause (i) until any such tax referred to in the foregoing clause (i) shall have
been paid.
     4.4 Common Stock Record Date.
     Each Person in whose name any certificate for shares of Class A Common
Stock is issued upon the exercise of Warrants shall for all purposes be deemed
to have become the holder of record of the Class A Common Stock represented
thereby on, and such certificates (if any) shall be dated, the date upon which
the Warrant Certificate evidencing such Warrants was duly surrendered with an
election to purchase attached thereto duly executed and payment of the aggregate
Exercise Price (and any applicable transfer taxes, if payable by such Person)
was made.
     4.5 Rights in Respect of Common Stock.
     Except as otherwise set forth herein, prior to the exercise of the Warrants
evidenced thereby, the holder of a Warrant Certificate shall not be entitled to
any rights of a stockholder of the Company with respect to the Class A Common
Stock into which the Warrants shall be exercisable, including, without
limitation, the right to vote in respect of any matter upon which the holders of
Common Stock may vote, the right to receive any distributions of cash or
property (except as provided in Section 5) and, except as expressly set forth
herein, the right to receive any notice of any proceedings of the Company. Prior
to the exercise of the Warrants evidenced thereby, the holders of the Warrant
Certificates shall not have as such any obligation in respect of any assessment
or any other obligation or liability as a stockholder of the Company, whether
such obligations or liabilities are asserted by the Company or by creditors of
the Company.

-7-



--------------------------------------------------------------------------------



 



     4.6 Right of Action.
     All rights of action in respect of the Warrants are vested in the
respective registered holders of the Warrant Certificates, and any registered
holder of any Warrant Certificate, without the consent of the holder of any
other Warrant Certificate, may, on its own behalf and for its own benefit,
enforce, and may institute and maintain any suit, action or proceeding against
the Company to enforce, or otherwise act in respect of, its right to exercise
the Warrants evidenced by such Warrant Certificate in the manner provided in
such Warrant Certificate and in this Agreement.
     4.7 Form D.
     The Company covenants and agrees to file with the Securities and Exchange
Commission (the “Commission”) a complete Form D in respect of the grant of the
Warrants, to the extent each Purchaser furnishes the Company with all
information requested by the Company necessary for such purpose.
5. ANTI-DILUTION ADJUSTMENTS.
     5.1 Mechanical Adjustments.
     The number of shares of Class A Common Stock purchasable upon the exercise
of each Warrant, and the Exercise Price, shall be subject to adjustment as set
forth in this Section 5.
     5.2 Stock Dividends, Subdivisions and Combinations.
     In the event that the Company shall, on or after the date hereof:
     (a) pay a dividend in shares of Additional Common Stock or make a
distribution in shares of Additional Common Stock;
     (b) reclassify by subdivision of its outstanding shares of Common Stock
into a greater number of shares; or
     (c) reclassify by combination of its outstanding shares of Common Stock
into a smaller number of shares;
then, and in each such case, the number of shares of Class A Common Stock for
which a Warrant is exercisable immediately after the occurrence of any such
event shall be adjusted to equal the number of shares of Class A Common Stock
for which such Warrant is exercisable immediately before the occurrence of any
such event multiplied by a fraction (x) the numerator of which is the total
number of outstanding shares of Common Stock immediately after the occurrence of
such event and (y) the denominator of which is the total number of outstanding
shares of Common Stock immediately before the occurrence of such event.
Any adjustment made pursuant to this Section 5.2 shall become effective on the
effective date of such event.

-8-



--------------------------------------------------------------------------------



 



     5.3 Dividends and Distributions.
     In the event that the Company shall make any dividend or distribution of
any kind in respect of its Common Stock (other than as described in
Section 5.2), no adjustment to the Exercise Price or the number of shares
issuable upon exercise of a Warrant shall be made.
     5.4 Consolidation; Merger; Sale; Reclassification.
     In the event that there shall be:
     (a) any consolidation of the Company with, or merger of the Company with or
into, another Person (other than a merger in which the Company is the surviving
corporation and that does not result in any reclassification or change of shares
of Common Stock outstanding immediately prior to such merger);
     (b) any sale or conveyance to another Person of the property, business or
assets of the Company substantially as an entirety; or
     (c) any reclassification of the Common Stock of the Company that results in
the issuance of other Securities of the Company;
then, in each such case, lawful provision shall be made as a part of the terms
of such transaction so that the holders of Warrants shall thereafter have the
right to purchase the number and kind of shares of stock, other Securities,
cash, property and Rights receivable upon such consolidation, merger, sale,
conveyance or reclassification by a holder of such number of shares of Class A
Common Stock as the holder of a Warrant would have had the right to acquire upon
the exercise of such Warrant immediately prior to such consolidation, merger,
sale, conveyance or reclassification, at the Exercise Price then in effect, and,
without further action on the part of any Person, each Warrant will thereafter
represent the right to receive, upon payment of the Exercise Price, such shares
of stock, other Securities, cash, property and Rights as are so receivable. The
Company agrees that, as a condition of proceeding with such consolidation,
merger or sale, it shall cause the Person surviving such merger or
consolidation, the Person or Persons holding the shares of the Class A Common
Stock immediately after such transaction or the Person to whom such sale or
conveyance is made, as the case may be, at the time of such consolidation,
merger or sale, to expressly assume the due and punctual observance and
performance of each and every provision of this Agreement and all obligations
and liabilities of the Company hereunder (subject to the foregoing sentence), in
each case, pursuant to such agreements and instruments as are reasonably
acceptable to the Required Warrantholders.
     5.5 Miscellaneous.
     (a) Adjustments shall be made pursuant to this Section 5 successively
whenever any of the events referred to in Section 5.2 or Section 5.4 shall
occur.
     (b) If any Warrant shall be exercised subsequent to the record date for any
of the events referred to in Section 5.2 or in Section 5.4 but prior to the
effective date thereof, appropriate adjustments shall be made immediately after
such effective date so that the holder of such Warrant on such record date shall
have received, in the

-9-



--------------------------------------------------------------------------------



 



aggregate, the kind and number of shares of Common Stock or other Securities or
property that it would have owned or been entitled to receive on such effective
date had such Warrant been exercised prior to such record date.
     (c) Shares of Common Stock owned by or held for the account of the Company
or any Subsidiary shall not, for purposes of the adjustments set forth in this
Section 5, be deemed outstanding.
     5.6 Other Securities.
     In the event that at any time, as a result of an adjustment made pursuant
to this Section 5, each holder of Warrants shall become entitled to purchase any
Securities of the Company other than shares of Common Stock, the number or
amount of such other Securities so purchasable and the Exercise Price of such
Securities shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions contained in
Section 5.2 and in Section 5.4 hereof, and all other relevant provisions of this
Section 5 that are applicable to shares of Common Stock shall be applicable to
such other Securities.
     5.7 Additional Agreement of the Company.
     The Company covenants and agrees that it shall not, by amendment to its
charter documents as in effect on the date hereof, or through any
reorganization, transfer of assets, consolidation, merger, dissolution,
liquidation, issuance or sale of Securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, or which would have the effect
of circumventing or avoiding the provisions of this Section 5, but shall at all
times in good faith assist in the carrying out of all the provisions of this
Section 5 and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of the holders of the Warrant
Certificates against dilution or other impairment.
     5.8 Information Concerning Anti-Dilution Adjustments.
     (a) Notice of Adjustment. Whenever the number of shares of Class A Common
Stock issuable upon the exercise of Warrants is adjusted or the Exercise Price
in respect thereof is adjusted, as provided in this Agreement, the Company shall
promptly give to each holder of Warrants notice of such adjustment or
adjustments and shall promptly deliver to each holder of Warrants a certificate
of the Chief Financial Officer of the Company setting forth:
     (i) the number of shares of Class A Common Stock issuable upon the exercise
of each Warrant and the Exercise Price of such shares after such adjustment;
     (ii) a brief statement of the facts requiring such adjustment; and
     (iii) the computation by which such adjustment was made.

-10-



--------------------------------------------------------------------------------



 



     (b) Confirmation by Accountants. At the request of any holder of Warrants,
a certificate of the Chief Financial Officer of the Company pursuant to
Section 5.8(a) shall be confirmed by a certificate from the independent
certified public accountants of the Company.
6. REPRESENTATIONS AND WARRANTIES
     6.1 Company Representations and Warranties.
     The Company represents and warrants to each Purchaser as follows:
     (a) Capitalization and Ownership of the Company. The authorized capital
stock of the Company consists of (i) 20,262,000 shares of Preferred Stock, par
value $0.01 per share, 0 shares of which are issued and outstanding as of the
date hereof, (ii) 200,000,000 shares of Class A common stock, par value $0.01
per share (“Class A Common Stock”), 35,260,532 shares of which are issued and
outstanding as of the date hereof, (iii) 20,000,000 shares of Class B common
stock, par value $0.01 per share (“Class B Common Stock”), 5,809,191 shares of
which are issued and outstanding as of the date hereof and (iv) 30,000,000
shares of Class C common stock, par value $0.01 per share (“Class C Common
Stock), 644,871 shares of which are issued and outstanding as of the date
hereof. Each share of Class C Common Stock is convertible into exactly one share
of Class A Common Stock. As of the date hereof, prior to the grant of the
Warrants, 43,701,180 shares of Common Stock are outstanding on a Fully Diluted
Basis.
     (b) Authorization and Issuance of Warrants. The issuance of the Warrants
has been duly authorized and, upon delivery to each Purchaser of the Warrant
Certificates therefor in accordance with the terms hereof, the Warrants will
have been validly issued and fully paid and nonassessable, free and clear of all
Liens and the issuance thereof will not give rise to any preemptive rights.
     (c) Securities Laws. The offer, issuance, sale and delivery of the
Warrants, as provided in this Agreement, are and will be exempt from the
registration requirements of the Securities Act and all applicable state
securities laws.
     (d) Authority. The Company has the right, power, authority and capacity to
execute and deliver this Agreement and the Warrants and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by the Company and constitutes the valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally and except that the availability
of the remedy of specific performance or other equitable relief is subject to
the discretion of the court before which any proceeding therefor may be brought.
     (e) Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated

-11-



--------------------------------------------------------------------------------



 



hereby do not or will not (as the case may be), with the passing of time or the
giving of notice or both, violate or conflict with, constitute a breach of or
default under, result in the loss of any benefit under, permit the acceleration
of any obligation under or create in any party the right to terminate, modify or
cancel, (a) any term or provision of the charter documents of the Company or any
of its Subsidiaries, (b) any contract, agreement, permit, franchise, license or
other instrument applicable to the Company or any of its Subsidiaries, (c) any
judgment, decree or order of any court or Governmental Entity or agency to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries or any of their respective properties are bound or (d) any
Law or arbitration award applicable to the Company or any of its Subsidiaries.
     6.2 Representations and Warranties of the Dickey Family.
     Each Person included in the Dickey Family, severally, represents and
warrants to each Purchaser as follows:
     (a) Ownership. Schedule 6.2(a) of this Agreement sets forth a true and
accurate description of the number of shares of Class A Common Stock, Class B
Common Stock, Class C Common Stock and any other share of capital stock of the
Company or Right directly or indirectly Beneficially Owned by such Person, any
Affiliate of such Person, any family member in the household of such Person or
any trust of which such Person is a beneficiary or trustee, together with the
name of the record holder of such Security. The aggregate number of shares of
Common Stock on a Fully Diluted Basis represented on Schedule 6.2(a) is
14,947,948 (the “Base Dickey Share Amount”).
     (b) Authority. Such Person has the right, power, authority and capacity to
execute and deliver this Agreement and to perform his/her obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by such Person and constitutes the valid and binding
agreement of such Person enforceable against such Person in accordance with its
respective terms.
     (c) Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
hereby and the fulfillment of and compliance with the terms and conditions
hereof do not or shall not, as the case may be, with the passing of time or the
giving of notice or both, violate or conflict with (a) any contract, agreement,
permit, franchise, license or other instrument applicable to such Person,
(b) any judgment, decree or order of any Governmental Entity to which such
Person is a party or by which such Person or any of his/her respective
properties are bound or (c) any Law or arbitration award applicable to such
Person.
     6.3 Representations and Warranties of the Purchasers.
     Each Purchaser severally and not jointly represents and warrants to the
Company as follows:

-12-



--------------------------------------------------------------------------------



 



     (a) Purchase Entirely for Own Account. The Warrant will be acquired for
investment for such Purchaser’s own account, not as nominee or agent, and not
with a view to the resale, distribution or offering of any part thereof, and
such Purchaser has no present intention of selling, granting any participation
in, or otherwise distributing the same; provided, however, that the foregoing
representation will not be construed as imposing any limitation on such
Purchaser’s right to transfer any of the Warrants or the Warrant Shares that is
not otherwise set forth in this Agreement or required under applicable law.
     (b) Accredited Investor; Investment Experience. Such Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the securities,
it has obtained sufficient information from the Company as such Purchaser deems
appropriate to evaluate an investment in the Warrants, it is able to bear the
economic consequences thereof, and it qualifies as an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. Such Purchaser is experienced in evaluating and investing in
securities of publicly traded companies and acknowledges that it can bear the
economic risk of its investment.
     (c) Reliance by Company. Each Purchaser understands that the Company will
be relying on the representations made in this Section 6.3. Each Purchaser
further acknowledges and agrees that the Company has made no representations or
warranties other than as specifically set forth in this Agreement. Each
Purchaser understands that the Warrants are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Warrants.
7. TAG-ALONG RIGHTS.
     (a) Right. If at any time any Person included in the Dickey Family (the
“Selling Person”) shall determine to enter into a transaction or a series of
transactions with any third party or the Company (any such third party or the
Company, as the case may be, a “Prospective Purchaser”) involving the sale,
transfer or other disposition by such Person or Persons of an aggregate number
of shares of Class A Common Stock of the Company on a Fully Diluted Basis
(including the number of such shares as have been so transferred by the Dickey
Family prior to the date of such transaction, but after the Closing) that is
greater than fifty percent (50%) of the Base Dickey Share Amount, such Person or
Persons shall first give written notice (the “Offer Notice”) to all of the
holders of Warrant Securities, specifying the name and address of the
Prospective Purchaser and the number of shares, if any, of Class A Common Stock
of the Company proposed to be sold, transferred or otherwise disposed of (the
“Subject Shares”) and setting forth in reasonable detail the price, structure
and other terms and conditions of the proposed transaction. The Offer Notice
shall represent the offer (the “Offer”) from the Selling Person to each holder
of Warrant Securities to include in the proposed

-13-



--------------------------------------------------------------------------------



 



transfer described in the Offer Notice, in substitution for an equal number of
Subject Shares, a number of Warrant Shares equal to a pro rata portion of
Warrant Shares then owned by such holder and on the same terms and conditions
(including price and form of consideration) as are being offered by the Selling
Person in the proposed transaction. The holder’s pro rata portion shall be
determined by multiplying the number of Warrant Shares actually owned by such
holder or represented by a Warrant owned by such holder by a fraction, the
numerator of which is the lesser of (a) the Base Dickey Share Amount and (b) the
number of shares of Common Stock proposed to be sold by the members of the
Dickey Family (including such shares as have been so transferred by the Dickey
Family prior to the date of such transaction, but after the Closing and
including for this purpose any shares of Common Stock issuable upon exercise of
any options or conversion of any preferred stock, or any other Right), and the
denominator of which shall be the Base Dickey Share Amount. Each holder shall
have thirty (30) days from the date of receipt of the Offer Notice to give
written notice of its intention to accept or reject the Offer. Failure to
respond within such thirty-day period shall be deemed notice of rejection. In
the event that any holder(s) of the Warrant Securities gives written notice to
the Selling Person of its or their intention to accept such Offer, then such
written notice, taken in conjunction with the Offer Notice, shall constitute a
valid and legally binding agreement, and each of the holders so giving such
written notice shall be entitled to sell to the Prospective Purchaser,
contemporaneously with the consummation of the proposed transaction, on the same
terms and conditions as are being offered by the Prospective Purchaser to the
Selling Person. In the event the proposed sale, transfer or other disposition is
not consummated within ninety (90) days after receipt by the holders of an Offer
Notice, such transaction or transactions shall again be subject to the
provisions of this Section 7(a). In the event that in connection with any Offer
Notice the Prospective Purchaser is unwilling to include in the entire number of
shares of Class A Common Stock it is willing to purchase the entire number of
Warrant Shares of Class A Common Stock that the holders have elected to include
in such transaction pursuant to this Section 7(a), then the Selling Person shall
simultaneously purchase from the Warrant Securities holders that have elected to
sell in such transaction pursuant to this Section 7(a) the number of offered
Warrant Shares that such Warrant Securities holders have elected to include in
such transaction on the same terms and conditions as set forth in the Offer
Notice. The Company shall cooperate in any reasonable way necessary to enable
such holders electing such option to exercise their Warrants for the described
number of shares of Class A Common Stock so as to participate in the proposed
transfer on the basis specified in the Offer Notice.
     (b) Permitted Transferees. The rights described in Section 7(a) shall not
apply to (i) any transfer of capital stock of the Company by a Peron included in
the Dickey Family to another Person included in the Dickey Family; (ii) any
pledge of shares of capital stock of the Company made pursuant to a bona fide
loan transaction that creates a mere security interest; (iii) any transfer of
shares of Class A Common Stock by gift or bequest or through inheritance to, or
for the benefit of, any ancestor, descendent or the spouse of a Person included
in the Dickey Family; (iv) any transfer of shares of Class A Common Stock by a
Person included in the Dickey Family to a trust for the benefit of any person
described in clause (iii) (persons to whom or which the transfers described in
this paragraph are made being referred to herein as “Permitted

-14-



--------------------------------------------------------------------------------



 



Transferees”); provided, however, that each Permitted Transferee shall be
required as a condition of such transfer to agree in writing that he, she, or it
will receive and hold the shares of capital stock or interest therein subject to
the provisions of this Section 7.
8. REGISTRATION RIGHTS
     8.1 Shelf Registration.
     (a) If at any time after six months following the date of this Agreement,
(i) the holders of Warrant Securities do not have available to them the full
benefits of Rule 144 under the Securities Act (or its successor rule) or any
other rule or regulation of the Commission that may at any time permit such
holder to sell Warrant Shares to the public without registration and (ii) the
Company receives a request from the Required Warrantholders that the Company
file a registration statement on Form S-3 with respect to the Warrant Shares,
then the Company shall use its best efforts to file a registration statement on
a Form S-3 or other available form with the Commission, within twenty (20) days
after the date such request is given, to effect a registration covering all
Warrant Shares subject to this Agreement (the “Registrable Securities”) and any
related qualification or compliance under applicable state securities or Blue
Sky laws with respect to the Registrable Securities, which shall be a resale
“shelf” offering pursuant to Section 415 under the Securities Act, and to cause
such registration statement to be declared effective by the Commission as
promptly as practicable, but in no event later than sixty (60) days of the date
such request is given by the Required Warrantholders. The Company shall notify
each Purchaser by facsimile or e-mail as promptly as practicable, and in any
event, within twenty-four (24) hours, after the registration statement is
declared effective and shall simultaneously provide such Purchaser with copies
of any related prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.
     (b) The Company shall bear all expenses in connection with the procedures
of this Section 8 and the registration of the resale of the Warrant Shares
pursuant to such registration statement.
     (c) The Company shall provide to each Purchaser and its representatives, if
requested, the opportunity to conduct a reasonable inquiry of the Company’s
financial and other records during normal business hours and make available its
officers, directors and employees for questions regarding information which such
Purchaser may reasonably request in order to fulfill any due diligence
obligation on its part.
     8.2 Registration Procedures.
     In connection with registration of Company securities under this Section 8,
the Company shall use its reasonable best efforts to effect the registration and
the sale of such securities in accordance with the intended method of
disposition thereof as quickly as practicable, and, in connection with any such
request:

-15-



--------------------------------------------------------------------------------



 



     (a) The Company shall as expeditiously as possible prepare and file with
the Commission a shelf registration statement on Form S-3, and use its best
efforts to cause such filed registration statement to become and remain
effective until the disposition of the Registrable Securities by the holders
thereof.
     (b) Prior to filing a registration statement or prospectus or any amendment
or supplement thereto, the Company shall, if requested, furnish to each
Purchaser copies of such registration statement as proposed to be filed, and
thereafter the Company shall furnish to each Purchaser such number of copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as such Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Purchaser. Each Purchaser shall have the right to request that the Company
modify any information contained in such registration statement, amendment and
supplement thereto pertaining to such Purchaser, and the Company shall use its
reasonable best efforts to comply with such request, provided, however, that the
Company shall not have any obligation to so modify any information if the
Company reasonably expects that so doing would cause the prospectus to contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.
     (c) After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by each Purchaser set forth in such registration
statement or supplement to such prospectus and (iii) promptly notify each
Purchaser of any stop order issued or threatened by the Commission or any state
securities commission and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered.
     (d) The Company shall use its best efforts (i) to register or qualify the
securities covered by such registration statement under such other securities or
“blue sky” laws of such jurisdictions in the United States as each Purchaser
reasonably (in light of the Purchaser’s intended plan of distribution) requests
and (ii) cause such securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable each Purchaser to
consummate the disposition of its securities, provided that the Company shall
not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this
Section 8.02(d), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

-16-



--------------------------------------------------------------------------------



 



     (e) The Company shall immediately notify each Purchaser, at any time when a
prospectus relating to such registration statement is required to be delivered
under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and promptly prepare and make available to each Purchaser and
file with the Commission any such supplement or amendment. The Company shall use
its reasonable best efforts to cause such supplement or amendment to be declared
effective and such registration statement and the related prospectus to become
usable for their intended purpose(s) as soon as practicable thereafter.
     (f) The Company shall furnish to each Purchaser, on the date such Warrant
Shares are delivered to the underwriters for sale pursuant to such registration
or, if such Warrant Shares are not being sold through underwriters, on the date
that the applicable registration statement becomes effective, (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as such Purchaser or the managing underwriter
therefor reasonably requests.
     (g) The Company shall otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the Commission.
     (h) The Company may require each Purchaser to promptly furnish in writing
to the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.
     (i) The Company shall use its best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which the Common Stock is then listed or traded.
     8.3 Indemnity and Contribution.
     (a) Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Purchaser to the extent beneficially owning any Registrable
Securities covered by a registration statement, its officers, directors,
employees, partners, Affiliates and agents, and each Person, if any, who
controls such Purchaser within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act from and against any and all losses, claims,
damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused by
or relating to any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or caused by or relating to any omission or alleged omission to state therein a
material

-17-



--------------------------------------------------------------------------------



 



fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as such Damages are caused by or related to any
such untrue statement or omission or alleged untrue statement or omission so
made based upon information furnished in writing to the Company by such
Purchaser or on such Purchaser’s behalf expressly for use therein.
     (b) Indemnification by Buyer. Each Purchaser, to the extent holding
Registrable Securities included in any registration statement, agrees, severally
and not jointly, to indemnify and hold harmless the Company, its officers,
directors and agents and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
such Purchaser, but only with respect to information furnished in writing by
such Purchaser or on such Purchaser’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus. For purposes
of clarification, a Purchaser shall not be liable for any indemnification under
this Section 8.3(b) for any information provided by another Purchaser.
Notwithstanding the foregoing, each Purchaser’s liability under this
Section 8.3(b) shall be limited to the net proceeds realized by such Purchaser
in the sale of Registrable Securities of the Purchaser to which such Damages
relate.
     (c) Contribution. If the indemnification provided for in this Section 8.3
is unavailable to the indemnified parties in respect of any Damages, then each
such indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Damages in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and the indemnified parties in connection with
the actions which resulted in such Damages, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.3(c) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an indemnified party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8.3(c), no Purchaser shall be required to contribute any amount in
excess of the net proceeds realized by such Purchaser in the sale of Registrable
Securities of the Purchaser to which such Damages relate. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

-18-



--------------------------------------------------------------------------------



 



     8.4 Rule 144 Reporting
     With a view to making available to each Purchaser the benefits of Rule 144
under the Securities Act (or its successor rule) and any other rule or
regulation of the Commission that may at any time permit such Purchaser to sell
Warrant Shares to the public without registration, the Company covenants and
agrees to: (i) use its commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) the one year anniversary of the Closing or (B) such
date as all of the Purchasers’ Warrant Shares shall have been resold; and
(ii) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) furnish to each
Purchaser upon request, as long as such Purchaser owns any Warrant Shares, (A) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act, (B) a copy of the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q and (C) such other
information as may be reasonably requested in order to avail such Purchaser of
any rule or regulation of the Commission that permits the selling of any such
Warrant Shares without registration.
9. INTERPRETATION OF THIS AGREEMENT.
     9.1 Certain Defined Terms.
     For the purpose of this Agreement, the following terms shall have the
meanings set forth below or set forth in the Section hereof following such term:
     Additional Common Stock — means Common Stock, including treasury shares,
issued after the date hereof, except Class A Common Stock issued upon the
exercise of any one or more Warrants.
     Affiliate — means, with respect to any Person, (a) a director, officer or
stockholder of such Person, (b) a spouse, parent, sibling or descendant of such
Person (or spouse, parent, sibling or descendant of any director or executive
officer of such Person) and (c) any other Person that, directly or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with, such Person, at such time; provided, however, that neither
the Purchaser nor any Purchaser Affiliate shall be deemed to be an “Affiliate”
of the Company and no Person holding any one or more of the Warrants shall be
deemed to be an “Affiliate” of the Company solely by virtue of the ownership of
such Securities.
     Agreement, this — and references thereto means this Warrant Agreement as it
may from time to time be amended, restated, supplemented or modified.
     Base Dickey Share Amount — as defined in Section 6.2(a).
     Beneficially Owned — has the meaning ascribed to in Rule 13d-3 promulgated
under the Exchange Act (or any successor rule).

-19-



--------------------------------------------------------------------------------



 



     Board of Directors — means, at any time, the board of directors of the
Company or any committee thereof which, in the instance, shall have the lawful
power to exercise the power and authority of such board of directors.
     Class A Common Stock — as defined in Section 6.1(a).
     Class B Common Stock — as defined in Section 6.1(a).
     Class C Common Stock — as defined in Section 6.1(a).
     Closing — as defined in Section 1.
     Commission — as defined in Section 4.7.
     Common Stock — means shares now or hereafter authorized of any class of
common stock of the Company and any other capital stock of the Company however
designated that has the right (subject to any prior rights of any class or
series of preferred stock) to participate in any distribution of the assets upon
voluntary or involuntary liquidation, dissolution or winding up of the Company
or in the earnings of the Company without limit as to per share amount, and
includes without limitation, the presently authorized 200,000,000 shares of
Class A Common Stock, 20,000,000 shares of Class B Common Stock and 30,000,000
shares of Class C Common Stock.
     Company — as defined in the introductory paragraph hereof.
     Consenting Lenders — as defined in the recitals to this Agreement.
     Control — means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Securities, by
contract or otherwise.
     Credit Agreement — as defined in the recitals to this Agreement.
     Damages — as defined in Section 8.3(a).
     Denomination — means, in the case of any Warrant Certificate, the number of
shares of Class A Common Stock issuable upon exercise of such Warrant
Certificate represented thereby.
     Dickey Family — as defined in the introductory paragraph hereof.
     Exchange Act — means the Securities Exchange Act of 1934, as amended.
     Exercise Price — means, prior to any adjustment pursuant to Section 5, the
Initial Exercise Price per share of Class A Common Stock; and thereafter such
Initial Exercise Price as successively adjusted and readjusted from time to time
in accordance with the provisions of Section 5.
     Expiration Date — means June 29, 2019.

-20-



--------------------------------------------------------------------------------



 



     Fair Market Value — with respect to the Company, with respect to shares of
Common Stock or with respect to any other property shall be determined by the
Board of Directors in good faith, provided, that such determination is approved
by the Required Warrantholders. The Fair Market Value of the shares of Common
Stock shall not include a discount for a minority ownership interest. If the
Board of Directors and the Required Warrantholders are unable to agree on the
Fair Market Value within ten (10) days, then the Board of Directors shall select
and approve an appraiser experienced in the business of evaluating or appraising
the market value of securities (which appraiser shall be subject to approval by
the Required Warrantholders, which approval shall not be unreasonably withheld).
The Fair Market Value established by such appraiser shall be conclusive and
binding on the parties and the fees and expenses for such appraiser shall be
paid for by the Company.
     Fully Diluted Basis — means, with respect to any calculation of the number
of shares of Common Stock at any time, the sum of:
     (a) the number of shares of Common Stock outstanding at such time (other
than shares held by the Company so long as such shares remain treasury shares);
plus
     (b) the aggregate number of shares of Common Stock issuable upon the
exercise, conversion or exchange, as the case may be, of all Rights outstanding
at such time, regardless of whether such Rights are then exercisable,
convertible or exchangeable and regardless of whether the consideration given up
by the holder of any such Right in connection with the exercise, conversion or
exchange thereof would exceed the value of the Common Stock received upon such
exercise, conversion or exchange.
For the sake of clarity, if any series of Common Stock, now or hereafter
authorized, is convertible into more than one share of Class A Common Stock then
each share of such series of Common Stock shall be treated as the number of
shares of Class A Common Stock into which such share is convertible for all
purposes in this Agreement.
     Governmental Entity — means any federal, state, local or foreign
government, any political subdivision thereof, or any court, administrative or
regulatory agency, department, instrumentality, body or commission or other
governmental authority or agency, domestic or foreign.
     Initial Exercise Price — means $1.17.
     Law — means all statutes, rules, codes, regulations, restrictions,
ordinances, orders, decrees, approvals, directives, judgments, injunctions,
writs, awards and decrees of, or issued by, any Governmental Entity.
     Lenders — as defined in the recitals to this Agreement.
     Lien — means any mortgage, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, lien (statutory or other), adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including any conditional sale or other title
retention agreement, any financing lease involving

-21-



--------------------------------------------------------------------------------



 



substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction.
     Market Price — means, per share of Class A Common Stock, as of any date of
determination, the arithmetic mean of the daily closing prices for the fifteen
(15) consecutive trading days before such date of determination; provided that
if the Class A Common Stock is then neither listed nor admitted to trading on
any national securities exchange, then “Market Price” means the Fair Market
Value of such share.
     Offer — as defined in Section 7.
     Offer Notice — as defined in Section 7.
     Person — means any natural person, corporation, partnership, limited
liability company, firm, association, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
     Prospective Purchaser — as defined in Section 7.
     Purchaser — as defined in the introductory paragraph hereof.
     Purchaser Affiliate — means (a) a partner of a Purchaser, (b) any Person
that, directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, a Purchaser and (c) any managed
account or investment fund which is managed by a Purchaser or another Purchaser
Affiliate described in clause (b) of this definition.
     Registrable Securities — as defined in Section 8.1.
     Required Warrantholders — means, at any time, the holders of Warrants
representing at least a majority of the Class A Common Stock issuable upon
exercise of the Warrants then outstanding (exclusive of any Warrants directly or
indirectly held by the Company, any Subsidiary or any Affiliate of the Company).
     Right — means and includes:
     (a) any warrant (including, without limitation, any Warrant) or any option
(including, without limitation, employee stock options) to acquire any Common
Stock;
     (b) any right issued to holders of the Common Stock, or any class thereof,
permitting the holders thereof to subscribe for Additional Common Stock
(pursuant to a rights offering or otherwise);
     (c) any right to acquire Common Stock pursuant to the provisions of any
Security convertible or exchangeable into Common Stock (including, without
limitation, an option or any convertible preferred stock); and
     (d) any similar right permitting the holder thereof to subscribe for or
purchase Common Stock.

-22-



--------------------------------------------------------------------------------



 



     Securities Act — means the Securities Act of 1933, as amended.
     Security — as defined in Section 2(1) of the Securities Act.
     Subsidiary — of any corporation means any other corporation, partnership or
limited liability company of which greater than 50% of the outstanding shares of
capital stock or other ownership interests having ordinary voting power for the
election of directors (or others serving equivalent functions) is owned directly
or indirectly by such corporation. Except as otherwise indicated herein,
references to Subsidiaries shall refer to Subsidiaries of the Company.
     Third Amendment — as defined in the recitals to this Agreement.
     Transferee — means any registered transferee of all or any part of any one
or more Warrant Certificates initially acquired by the Purchaser under this
Agreement; provided, that such transfer is in accordance with this Agreement.
     Warrant — as defined in Section 1.
     Warrant Certificate — means a certificate evidencing the Warrants in the
forms set forth in Attachment A.
     Warrant Securities — means, collectively, the Warrants and the Warrant
Shares.
     Warrant Shares — means the securities that a holder of a Warrant
Certificate may acquire upon exercise or conversion of a Warrant, together with
any other securities that such holder may acquire on account of any such Warrant
Shares whether upon the making or paying of any dividend or other distribution
on Common Stock, upon any split-up of such Common Stock, upon a
recapitalization, merger, consolidation, share exchange, reorganization or other
transaction or series of related transactions in which shares of Common Stock
are changed into or exchanged for securities of another corporation, upon
exercise of any preemptive right (or the exercise or conversion of any security
which such holder may acquire in connection with the exercise of any preemptive
right) with respect to any such Common Stock or otherwise.
     9.2 Section Heading and Table of Contents and Construction.
     (a) Section Headings and Table of Contents, etc. The titles of the Sections
of this Agreement and the Table of Contents of this Agreement appear as a matter
of convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Agreement as a whole and not to any particular Section or other
subdivision. References to Sections are, unless otherwise specified, references
to Sections of this Agreement. References to Annexes and Attachments are, unless
otherwise specified, references to Annexes and Attachments attached to this
Agreement.
     (b) Independent Construction. Each covenant contained herein shall be
construed (absent an express contrary provision herein) as being independent of
each other covenant contained herein, and compliance with any one covenant shall
not

-23-



--------------------------------------------------------------------------------



 



(absent such an express contrary provision) be deemed to excuse compliance with
one or more other covenants.
     9.3 Directly or Indirectly.
     Where any provision herein refers to action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, including
actions taken by or on behalf of any partnership in which such Person is a
general partner.
     9.4 Governing Law.
     THIS AGREEMENT AND THE WARRANT CERTIFICATES SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES THEREOF TO THE EXTENT THAT ANY SUCH RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
10. MISCELLANEOUS.
     10.1 Expenses.
          Except as expressly provided in this Agreement to the contrary, the
Company agrees to pay, and save each Purchaser and any Transferees harmless
against liability for the payment of, all reasonable out-of-pocket expenses
(including, without limitation, the reasonable fees and disbursements of special
counsel for the Purchasers and any Transferee) arising in connection with the
transactions herein contemplated (other than the transfer taxes not payable by
the Company pursuant to Section 4.3), including, without limitation:
               (a) compliance with Section 4.7 hereof;
               (b) the reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees; provided, however, that the Company shall not be
required to pay the fees of more than one counsel for all holders of Warrants)
incurred by the holders of Warrants in connection with the consideration,
negotiation, preparation or execution of any amendments, waivers, consents,
standstill agreements and other similar agreements with respect to this
Agreement, the Warrant Certificates or the Warrants (whether or not any such
amendments, waivers, consents, standstill agreements or other similar agreements
are executed); and
               (c) any enforcement of (or determination of whether or how to
enforce) any rights under this Agreement, the Warrant Certificates or the
Warrants or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of any Purchaser or any Transferee
having acquired any Warrant Certificate, including, without limitation, the
reasonable fees and expenses of counsel engaged by the holders of the Warrants
(provided, however, that the Company shall not be required to pay the fees of
more than one counsel for all holders of

-24-



--------------------------------------------------------------------------------



 



Warrants) and the costs and expenses incurred in any bankruptcy case involving
the Company or any Subsidiary.
     10.2 Amendment and Waiver.
     This Agreement may be amended, and the observance of any term of this
Agreement may be waived, with and only with the written consent of the Company
and the Required Warrantholders; provided, however, that no amendment or waiver
of the provisions of this Section 10.2, Section 5.4 or of any term defined in
Section 9.1 to the extent used herein or therein, may be made without the prior
written consent of all holders of Warrants then outstanding (excluding any
Warrants directly or indirectly held by the Company, any Subsidiary or any
Affiliate of the Company); and, provided, further, that
     (a) no such amendment or waiver of any of the provisions of this Agreement
pertaining to the Exercise Price or the number of shares or kind of Common Stock
that may be purchased upon exercise of each Warrant; and
     (b) no change accelerating the occurrence of the Expiration Date
shall be effective as to the holder of any Warrants unless consented to in
writing by such holder.
     10.3 Entire Agreement.
     This Agreement embodies the entire agreement and understanding between the
Purchasers and the Company and supersedes all prior agreements and
understandings relating to the subject matter hereof.
     10.4 Successors and Assigns.
     All covenants and other agreements in this Agreement contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto to the extent they
become holders of Warrants (including, without limitation, any Transferee)
whether so expressed or not. Notwithstanding the foregoing sentence, except as
provided in Section 5.4, the Company may not assign any of its rights, duties or
obligations hereunder or under the Warrant Certificates without the prior
written consent of all holders of Warrants then outstanding.
     10.5 Notices.
     All communications hereunder or under the Warrants shall be in writing and
shall be delivered either by national overnight courier or by facsimile
transmission (confirmed by delivery by national overnight courier sent on the
day of the sending of such facsimile transmission), and shall be addressed to
the following addresses:
     (a) if to a Purchaser, at its address set forth on such Purchaser’s
respective joinder to this Agreement or at such other address as such Purchaser
shall have specified to the Company in writing; and

-25-



--------------------------------------------------------------------------------



 



     (b) if to the Company, at the address set forth below, or at such other
address as the Company shall have specified to each holder of Warrants in
writing.
To:
Cumulus Media, Inc.
3280 Peachtree Road, N.W., Suite 2300
Atlanta, GA 30305
Any communication addressed and delivered as herein provided shall be deemed to
be received when actually delivered to the address of the addressee (whether or
not delivery is accepted) or received by the telecopy machine of the recipient.
Any communication not so addressed and delivered shall be ineffective unless
actually received by the intended addressee. Notwithstanding the foregoing
provisions of this Section, service of process in any suit, action or proceeding
arising out of or relating to this Agreement or any document, agreement or
transaction contemplated hereby shall be delivered in the manner provided in
Section 10.8(c).
     10.6 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.7 Execution in Counterpart.
     This Agreement may be executed in one or more counterparts and shall be
effective when at least one counterpart shall have been executed by each party
hereto, and each set of counterparts that, collectively, show execution by each
party hereto shall constitute one duplicate original.
     10.8 Waiver of Jury Trial; Consent to Jurisdiction, Etc.
     (a) Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
WARRANTS OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED
HEREBY.
     (b) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE WARRANTS, OR ANY OF THE DOCUMENTS,
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO
EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS
AGREEMENT, THE WARRANTS OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY MAY BE
BROUGHT BY SUCH

-26-



--------------------------------------------------------------------------------



 



PARTY TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN ANY FEDERAL DISTRICT
COURT LOCATED IN THE DISTRICT OF DELAWARE (OR, IF SUCH FEDERAL DISTRICT COURTS
ARE UNAVAILABLE, IN ANY STATE COURT LOCATED IN WILMINGTON, DELAWARE) AS SUCH
PARTY MAY IN ITS SOLE DISCRETION ELECT, AND BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE
NON-EXCLUSIVE IN PERSONAM JURISDICTION OF EACH SUCH COURT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING
BEFORE ANY TRIBUNAL, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
IT IS NOT SUBJECT TO THE IN PERSONAM JURISDICTION OF ANY SUCH COURT. IN
ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT
IN ANY SUCH COURT, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     (c) Other Forums. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE
ABILITY OF ANY PURCHASER OR ANY OTHER HOLDER OF A WARRANT TO SERVE ANY WRITS,
PROCESSES OR SUMMONSES IN ANY MANNER PERMITTED BY APPLICABLE LAW OR TO OBTAIN
JURISDICTION OVER THE COMPANY IN SUCH OTHER JURISDICTION, AND IN SUCH OTHER
MANNER, AS MAY BE PERMITTED BY APPLICABLE LAW.
[Remainder of page intentionally left blank; next page is signature page]

-27-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered on its behalf by one of its duly authorized
officers or representatives.

            COMPANY:


CUMULUS MEDIA INC.
      By:   /s/ Martin R. Gausvik         Name:   Martin R. Gausvik       
Title:   Executive Vice President
Treasurer & Chief Financial Officer     

            DICKEY FAMILY:
      /s/ Lewis W. Dickey, Sr.       Lewis W. Dickey, Sr.            /s/ Lewis
W. Dickey, Jr.       Lewis W. Dickey, Jr.            /s/ John W. Dickey      
John W. Dickey            /s/ Michael W. Dickey       Michael W. Dickey         
  /s/ David W. Dickey       David W. Dickey              Lewis W. Dickey, Sr.
Revocable Trust
            By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr. 
      Title:           DBBC, LLC
      By:   /s/ John W. Dickey         Name:   John W. Dickey        Title:  
Vice President     

[SIGNATURE PAGE TO WARRANT AGREEMENT]

